t c summary opinion united_states tax_court charles a foster and susan c foster petitioners v commissioner of internal revenue respondent docket no 12024-08s filed date charles a foster and susan c foster pro sese scott l little for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered 1unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule continued is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and imposed a dollar_figure addition_to_tax under sec_6651 the issue for decision is whether petitioners are entitled to a charitable_contribution_deduction for the donation of a facade easement easement to l’enfant trust inc l’enfant background some of the facts have been stipulated and are so found petitioners who are and were at all times relevant here married to each other resided in the district of columbia when the petition was filed continued references are to the tax_court rules_of_practice and procedure 2petitioners now concede liability for a sec_6651 addition_to_tax as appropriate 3l’enfant a district of columbia nonprofit corporation chartered in qualifies as a sec_501 organization organized and operated for the purpose of holding and enforcing conservation easements on historic designated properties in washington d c on date maria p logan and james wade logan logans and charles a foster petitioner purchased as tenants in common a two-story residence on 34th street in the georgetown historic_district of washington d c 34th street at all times relevant 34th street was and is subject_to restrictions imposed pursuant to the old georgetown act and the historic landmark and historic_district protection act of preservation acts the dollar_figure purchase_price of 34th street was paid in part by cash contributed by the logans and petitioner--petitioner contributed dollar_figure--and in part by the proceeds of a dollar_figure loan loan from branch banking trust co the loan is secured_by a deed_of_trust executed by petitioner and the logans and guaranteed by petitioners immediately following the purchase of 34th street the logans held an undivided ownership_interest in it and petitioner held an undivided ownership_interest in petitioner and the logans conveyed an easement to l’enfant that among other things prohibits changes to the facade of 34th street without the express written consent of l’enfant according to the deed granting the easement easement deed the easement’s purpose is to preserve an open space for the scenic enjoyment of the general_public and to preserve a historically important land area the easement deed although executed on date was not tendered to l’enfant until date a lender acknowledgment - conservation_easement acknowledging the grant of the easement deed to l’enfant is attached to and was recorded with the easement deed in the appropriate office of the district of columbia as occurred in this case l’enfant requires all donors to affix a bronze plaque to the donated facade the plaque serves to inform the public that the facade will be preserved and l’enfant often receives calls or tips from local citizens about any construction or alterations to the facades of historic buildings bearing the l’enfant plaque l’enfant actively and periodically inspects buildings on which it holds easements l’enfant routinely reviews all building permits received by the district of columbia historic preservation office annually inspects its properties and when necessary takes legal action to enforce its rights under the easements according to l’enfant its role is not to prohibit changes to a property subject_to a facade easement it holds but to mediat e change over the years and decades l’enfant allows renovations updates and improvements when appropriate furthermore the restrictions imposed upon a property subject_to a facade easement held by l’enfant overlap in many respects with restrictions placed upon a property subject_to the preservation acts according to l’enfant its facade easement restrictions are enforced more robustly on date an employee of j lee donnelly son inc donnelly appraised 34th street in connection with the planned donation of the easement according to donnelly the fair_market_value of 34th street without taking into account the easement which had not yet been effected was dollar_figure before-donation value donnelly found that the sales comparison approach was the most appropriate valuation method for estimating the market_value of 34th street before the donation of the easement according to donnelly if things went as planned the historic architectural facade easement would reduce the value of 34th street by approximately dollar_figure to dollar_figure after-donation value donnelly’s determination of the after-donation value relies extensively if not solely on an article prepared by mark primoli an internal_revenue_service employee which stated that internal_revenue_service engineers have concluded that the proper valuation of a facade easement should range from approximately to of the value of the property primoli article in contrast to the analysis of the before-donation value included in the donnelly report the 4rounded to the nearest hundred dollars after-donation value is summarized in a single paragraph reproduced in its entirety as follows as defined and certified by the u s department of interior national register of istoric sic places and the l’enfnt sic trust the subject property is an example of historic residential real_estate located in an historic market area it is now generally recognized by the internal_revenue_service irs that the donation of a facade easement of a single family property results in a loss of value dedicated charitable_contribution between and the donation of a commercial property results in a loss of value of between and or higher if development rights are lost the inclusive data support at least these ranges since the subject is a very valuable building and land parcel with extensive facade area we estimate that the subject’s loss of value from the donation of the easement i sec_11 of the value before the easement dollar_figure which equates in a loss of ninety-eight thousand five hundred and dollars dollar_figure rounded on date donnelly issued a letter updating the appraisal and reaffirming its findings on date petitioner and the logans executed an agreement reallocating their interests in 34th street the agreement called for the easement to be taken entirely from petitioner’s interest in 34th street resulting in a reduction from to petitioner realized the economic consequences of this reallocation of interests when 34th street was sold in date for approximately dollar_figure and his share of the proceeds reflected his reduced ownership_interest petitioners’ joint federal_income_tax return return due with extension on date was not filed until date and thus was untimely as relevant here on the return petitioners claimed a dollar_figure charitable_contribution_deduction for the donation of the easement according to the notice petitioners are not entitled to the deduction for the donation of the easement respondent supports the disallowance of that deduction with an appraisal report prepared by brian j flynn on date respondent’s appraisal report although respondent’s appraisal report is dated date it is a retrospective valuation of 34th street as of date according to respondent’s appraisal report the before-donation value of 34th street was dollar_figure concluding that there was no reduction in value due to the 5the parties used the same valuation method to determine the fair_market_value of 34th street before the donation of the easement and except for some nitpicking on points not particularly determinative to the specific issue before us the parties agree more or less on the before-donation value of 34th street donation of the easement however respondent’s appraisal report shows the after- donation value of 34th street to be the same as the before-donation value and concludes that the easement has no value discussion sec_170 provides that there shall be allowable as a deduction any charitable_contribution payment of which is made within the taxable_year sec_170 further provides that a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary generally sec_170 does not permit a deduction for a charitable gift of property consisting of less than the donor’s entire_interest in that property sec_170 however provides an exception to this general_rule in the case of a qualified_conservation_contribution sec_170 provides that a contribution may constitute a qualified_conservation_contribution if the contribution is of a qualified_real_property_interest the donee is a qualified_organization and the contribution is exclusively for conservation purposes the parties disagree on many points according to respondent petitioners are not entitled to a deduction for the contribution of the easement because the easement granted to l’enfant was not a qualified_conservation_contribution within the meaning of sec_170 petitioners failed to meet the substantiation requirements of sec_170 and its corresponding regulation petitioners have not met their burden_of_proof to establish the fair_market_value of the easement at most petitioners are entitled to a deduction equal to only of the fair_market_value of the easement at the time of the contribution and assuming petitioners are entitled to a deduction for the contribution of the easement the deduction is subject_to the limitations of sec_170 petitioners disagree and have responded point by point to each of respondent’s positions under the circumstances we think it appropriate to first address the disagreement between the parties with respect to the fair_market_value of the easement although the parties disagree on the fair_market_value of the easement at the time of its donation they agree that the appropriate valuation method is the before-donation and after-donation method see 85_tc_677 griffin v commissioner tcmemo_1989_130 aff’d 911_f2d_1124 5th cir stotler v commissioner tcmemo_1987_275 see also sec_1_170a-14 income_tax regs they also agree on the method used to arrive at the fair_market_value of 34th street before the donation of the easement they sharply part ways on the valuation method used to arrive at the fair_market_value of 34th street after the donation of the easement according to donnelly’s report elements that generally reduce the after- donation value of a property subject_to a facade easement include the loss of development rights up to the maximum density allowed and the loss that may occur if market preference changes as to exterior design color windows and doors roof lines etc we have some concerns with the influence on value that the donnelly report attributes to the restrictions imposed on 34th street by l’enfant first the restrictions imposed on 34th street by l’enfant as explained at trial by the president of l’enfant are not as inflexible as the report seems to suggest second the same or similar restrictions imposed on 34th street as a result of the preservation acts are for the most part ignored in the report third the date sale of 34th street as encumbered by the easement suggests that the value of the easement as determined by donnelly was overstated see trout ranch llc v commissioner ___ fed appx ___ wl 10th cir date aff’g tcmemo_2010_283 donnelly’s report explains the operation and purpose of l’enfant but the explanations support more the reason or reasons that a facade easement is created and donated rather than show how the after-donation value of a property and in particular the after-donation value of 34th street is determined donnelly’s generalized discussions aside the report as noted relies extensively if not solely on the primoli article in arriving at an reduction in the value of 34th street as a result of the charitable_contribution of the easement to l’enfant we are unable to distance ourselves from the notion that donnelly considered the range set forth in the primoli article as a safe_harbor for establishing the value of the easement in effect the donnelly report does not so much determine the after-donation value of 34th street in order to determine the value of the easement as much as it values the easement in order to determine the after-donation value of 34th street we recognize that in other cases we found that encumbering a property with a facade easement reduced the property’s fair_market_value and therefore allowed for the easement to be valued using the before-donation and after-donation method needless to say we are unfamiliar with the evidence included in the records of those cases we assume that such evidence supported the values of the encumbered properties as determined through the use of a recognized method of valuation see eg simmons v commissioner tcmemo_2009_208 aff’d 646_f3d_6 d c cir griffin v commissioner tcmemo_1989_130 losch v commissioner tcmemo_1988_230 we have no such evidence here instead petitioners rely upon what they apparently consider to be a safe_harbor estimate to determine the value of the easement and resulting after-donation value of 34th street as we noted in nicoladis v commissioner tcmemo_1988_163 we do not mean to imply that a general 10-percent rule has been established with respect to facade donations we did not do so in hilborn and do not here the after-donation value for 34th street shown in the donnelly report is largely unsupported by any analysis of qualitative factors that support that value instead the after-donation value is determined by applying a percentage reduction within a range suggested by the primoli article to the before-donation value of 34th street the valuation method employed in the donnelly report to arrive at the after- donation value of 34th street is not persuasive respondent disallowed the charitable_contribution_deduction for the donation of the easement to l’enfant and the burden is on petitioners to show that this disallowance was in error see rule a 757_f2d_1208 11th cir taxpayer had the burden of proving that the valuation of donated property should have been higher than that stated in the notice_of_deficiency aff’g 80_tc_872 all things considered we find that they have failed to satisfy their burden in that regard furthermore to the extent that the easement might have value there is insufficient evidence in the record that would allow us to establish that value because the value of the easement cannot be determined respondent’s disallowance of the deduction for the donation of that easement is sustained because of this finding we need not address the other issues addressed by the parties to reflect the foregoing and petitioners’ concession of the sec_6651 addition_to_tax decision will be entered for respondent
